Citation Nr: 1647042	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent disabling for lumbosacral spine arthritis, intervertebral disc syndrome (IVDS), and degenerative disc disease.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

3.  Entitlement to an initial rating in excess of 10 percent disabling for sensory impairment, left lower extremity musculocutaneous nerve.

4.  Entitlement to an initial rating in excess of 10 percent disabling for radiculopathy of the right lower extremity, to include the period prior to December 15, 2014.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to November 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 (denied an increased rating for the Veteran's lumbar spine disability, granted service connection for sensory impairment of the left lower extremity, and granted service connection for erectile dysfunction) and February 2015 (granted service connection for right lower extremity radiculopathy) rating decisions of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2010 rating decision the Veteran was granted service connection for left lower extremity sensory impairment and erectile dysfunction.  The RO granted ten percent and noncompensable evaluations for the sensory impairment and erectile dysfunction respectively.  The RO noted an effective date of August 10, 2009, for both disabilities, the date the Veteran submitted his claim for an increased evaluation for his lumbar spine disability.  Additionally, a February 2015 rating decision granted service connection for right lower extremity radiculopathy.  The RO granted a 10 percent evaluation effective December 15, 2014, the date of the VA examination which first noted radiculopathy.  The Veteran did not file any document with VA expressing disagreement with the February 2010 or February 2015 decisions regarding the left lower extremity sensory impairment, erectile dysfunction, or right lower extremity radiculopathy evaluations.  However, these disabilities are manifestations of the Veteran's service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See, AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for the left lower extremity sensory impairment, erectile dysfunction, and right lower extremity radiculopathy in the February 2010 and February 2015 decisions could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's lumbar spine disability.  Thus, the issues before the Board are as shown on the title page.

This appeal was previously before the Board in September 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the Veteran's claims must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased evaluation for a lumbar spine disability, left lower extremity sensory impairment, and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is not manifested by deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code (Code) 7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Legal Criteria 

In a February 2010 rating decision, the RO granted service connection for erectile dysfunction as a noncompensable complication of his service-connected lumbar spine disability.  The RO also awarded special monthly compensation for loss of use of a creative organ. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO has evaluated the service-connected erectile dysfunction pursuant to 38 C.F.R. § 4.115b, Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power, and it is the closest analogous code.  The Board does not find that others diagnostic codes would be more appropriate in rating the Veteran's erectile dysfunction because the evidence does not reflect that the Veteran has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under Codes 7520 or 7521, respectively. 

Under Code 7522, a 20 percent rating is warranted for physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  Specifically, the VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See, M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

III.  Analysis 

The relevant evidence of record includes a January 2010 VA examination in connection with the Veteran's claim for an increased evaluation for his lumbar spine disability.  A genital examination was performed and the Veteran was found to be "within normal limits." The Veteran's VA treatment records and private medical records do not otherwise show that the Veteran's service-connected erectile dysfunction was manifested by deformity.  

Considering the evidence in light of the foregoing criteria, the preponderance of the evidence weighs against a finding that the Veteran's penis is deformed to warrant a compensable rating at any point during the appeal period. 

For the foregoing reasons, the Board finds that the Veteran is not entitled to a compensable rating for his erectile dysfunction; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Extraschedular

The discussion above reflects that the criteria for the noncompensable rating for erectile dysfunction assigned, reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  Further, he is in receipt of special monthly compensation for loss of use of a creative organ, which is in recognition of his problems with that dysfunction.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Veteran has not claimed, and the record notes not otherwise indicate, that his service-connected erectile dysfunction makes him unemployable.  Thus, a claim for TDIU has not been raised in the record.


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.  


REMAND

The Veteran's claim for an evaluation in excess of 10 percent disabling for his service-connected lumbar spine disability was most recently before the Board in September 2015.  The Veteran's claim was remanded in order to obtain a VA examination.  

In response to the September 2015 Board remand the Veteran was provided with a January 2016 VA examination.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in January 2016 included range of motion testing for the lumbar spine and noted evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

Additionally, the Board notes the January 2016 examiner noted that the Veteran had guarding or muscle spasms of the lumbar spine.  However, when the examiner was asked whether the Veteran's muscle spasms or guarding caused an abnormal gait or abnormal spinal contour the examiner checked the box indicating the Veteran did not have muscle spasms or guarding.  As such, the Veteran's claim must be remanded in order to clarify the presence of muscle spasms and guarding of the lumbar spine.  

The Veteran was granted service connection for sensory impairment of the musculocutaneous nerve of the left lower extremity by a February 2010 rating decision.  A January 2010 VA examiner found that the Veteran presented with a L4 sensory deficit of left lateral thigh, left front leg and left medial leg, a L5 sensory deficit of left lateral leg, and a S1 sensory deficit of left lateral leg.  The examiner noted the Veteran's superficial peroneal nerve was the nerve most likely involved.  Most recently, a January 2016 VA examination found the Veteran's sensory examination was normal but that he had mild radiculopathy involving the left lower extremity sciatic nerve.  It is unclear to the Board if the Veteran's service-connected sensory impairment noted by the January 2010 VA examiner is a separate and distinct disability from the left lower extremity sciatic nerve radiculopathy noted by the January 2016 VA examiner.  Therefore, in order to properly evaluate the Veteran's service-connected left lower extremity sensory impairment the Veteran's claim must be remanded in order to obtain a new VA examination.  

The Veteran is also seeking an increased evaluation for his right lower extremity radiculopathy associated with his service-connected lumbar spine disability.  A February 2015 rating decision granted a separate 10 percent rating for right lower extremity radiculopathy effective December 15, 2014, the date of the VA examination where the Veteran's radiculopathy was first noted.  However, as noted above, the Board considers the Veteran's right lower extremity evaluation to be a part of the Veteran's original claim for an increased evaluation for his lumbar spine disability.  Therefore, the period of consideration for evaluating the Veteran's right lower extremity radiculopathy is August 10, 2009 to the present.  Thus, the Board must evaluate any right lower extremity radiculopathy present during the entire period of consideration.  A review of the Veteran's claims file revealed notations of right lower extremity radiculopathy prior to December 15, 2014, his original effective date.  The Veteran submitted journals detailing his lumbar spine pain from July 2010 to May 2012 and they included several notations of his right lower extremity sciatic nerve "acting up."  Therefore, an opinion must be obtained in order to determine when the Veteran first exhibited right lower extremity radiculopathy.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the Veteran's lumbar spine disability, to include left lower extremity sensory impairment and bilateral lower extremity radiculopathy.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible. 

The examiner should specifically test the Veteran's lumbar spine range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a.)  Is it at least as likely as not that the Veteran's left lower extremity sensory impairment of the musculocutaneous nerve, noted by the January 2010 VA examiner, is separate and  distinct from the left lower extremity sciatic nerve radiculopathy noted by the January 2016 VA examiner. 

b.)  If the examiner finds the Veteran's sciatic nerve left lower extremity radiculopathy is separate and distinct from his left lower extremity sensory impairment of the musculocutaneous nerve the examiner must state when the Veteran's left lower extremity radiculopathy began and whether it is mild, moderate, or severe.  

The examiner should consider and discuss as necessary the Veteran's journals dated July 2010 to May 2012 noting his left lower extremity sciatic nerve was "acting up." 

c.)  Did the Veteran present with right lower extremity radiculopathy for the period of August 10, 2009, to December 15, 2014.  

The examiner should consider and discuss as necessary the Veteran's journals dated July 2010 to May 2012 noting his right lower extremity sciatic nerve was "acting up." 

d.)  If the answer to c.) is yes was the Veteran's radiculopathy mild, moderate, or severe during the period of August 10, 2010 to December 14, 2014.     

e.)  Did the Veteran present with muscle spasms and guarding for the period of August 10, 2009, to the present.  

2.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


